                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BAY POINT CAPITAL PARTNERS II,
LP,

            Plaintiff,
                                              Civil Action No. 1:21-cv-00375-MLB
v.

HOPLITE, INC., HOPLITE
ENTERTAINMENT, INC., and
JONATHAN LEE SMITH,

            Defendants.


          PLAINTIFF BAY POINT CAPITAL PARTNERS II, LP’S
             PRELIMINARY STATEMENT IN SUPPORT OF
           THE COURT’S SUBJECT MATTER JURISDICTION

      Plaintiff Bay Point Capital Partners II, LP (“Bay Point”), pursuant to the

Court’s invitation at the March 24, 2021 hearing on Bay Point’s Emergency

Motion for Appointment of Receiver (Dkt. 3), hereby submits this preliminary

statement in support of the Court’s subject matter jurisdiction over the above-

captioned case.1


1
  As represented by the Court at the March 24, 2021 hearing, by filing this
Statement, Bay Point does not in any way waive its right to file a timely response
in opposition to Defendant’s Motion to Dismiss (Dkt. 34, 35) on or before April 5,
2021. Bay Point therefore reserves all rights to file such response on or before the
April 5th deadline. This Statement is submitted solely for the purpose of
supporting the Court’s preliminary subject matter jurisdiction analysis, if any.
    I.   Argument

         Defendants argue that this Court lacks subject matter jurisdiction over this

case because Bay Point’s Amended Complaint does not assert viable RICO claims.

(See Dkt. 34.) Yet Defendants fail even to mention the elements of Bay Point’s

RICO claims, let alone Bay Point’s particularized factual allegations in support of

them. Rather, Defendants make the blanket assertion that Bay Point’s RICO

claims must fail because Bay Point’s fraud claim is foreclosed by Georgia law.2

(Dkt. 34 at 12.) Defendants, however, wrongly assume that Bay Point’s RICO

claims are contingent upon the viability of Bay Point’s state-law fraud claim,

without a single citation to authority.

         Defendants then argue that Bay Point’s Amended Complaint does not state a

viable claim for fraud under Georgia law because: (1) Bay Point “waived” its fraud

claim by affirming, rather than rescinding, the Loan Documents; and (2) the Loan

Agreement’s merger and integration clauses preclude fraud claims based on pre-

Loan Agreement misrepresentations. (Dkt. 34 at 3.) These arguments are based

on fundamental misunderstandings of Georgia law and the allegations in Bay

Point’s Verified Amended Complaint.             Accordingly, the Court should reject

Defendants’ argument that it lacks subject matter jurisdiction over this case.

2
 By filing this Statement, Bay Point does not concede that Georgia law applies to
its fraud claim.


                                          -2-
      A.     Defendants Incorrectly Assume Bay Point’s RICO Claims Are
             Necessarily Contingent Upon its Fraud Claim.

      At the outset, Defendants’ argument misses the mark. Defendants assert that

this Court lacks subject matter jurisdiction, but wrongly focus their analysis on the

viability of Bay Point’s state-law fraud claim, rather than Bay Point’s RICO

claims. Indeed, missing from Defendants’ Motion to Dismiss is any discussion of

Bay Point’s factual allegations in support of the RICO claims, the elements of the

RICO claims, or citation to authority that Bay Point’s RICO claims are dependent

on the viability of its fraud claim. Because Defendants have not shown that Bay

Point’s RICO claims are dependent on the viability of Bay Point’s fraud claim

(which, for the reasons discussed infra, is a viable claim in any event), Defendants’

argument that this Court lack subject matter jurisdiction fails.

      B.     Bay Point Did Not Waive its Fraud Claim by Affirming the Loan
             Agreement.

      Defendants argue that Bay Point “waived any fraud” by failing to rescind the

Loan Agreement after learning of Defendants’ fraudulent conduct. (Dkt. 34 at 5-

6.) This argument ignores well-settled Georgia law.3 As this Court has observed:

      A [party] claiming fraud in the inducement, or inceptive fraud to enter
      into a contract, has an election of remedies. The first option after
      discovering the fraud is to rescind the contract and, after offering to

3
 It also ignores the Cumulative Remedies; Non-Waiver provisions in the First and
Second Forbearance Agreements. (Am. Compl. (Dkt. 31) at ¶¶ 85-99).


                                         -3-
      restore the benefits received under the contract, to sue in tort to
      recover the purchase price and any additional damages from the fraud.
      Alternatively, the [party] may elect to affirm the contract and sue for
      damages resulting from the fraud. Although the latter suit is an
      independent action in tort, it is based on the defrauded party's election
      to affirm the contract, and sue for damages resulting from the fraud
      arising out of the contract.

Worsham v. Provident Companies, Inc., 249 F.Supp.2d 1325, 1331 (N.D. Ga.

2002) (citation omitted) (emphasis added). In other words, “[i]t can not be said

that merely affirming the contract by the defrauded party will necessarily deprive

him of the right to sue for damages for the fraud inducing him to make the

contract, as the right to affirm the contract and the right to sue for damages for

the fraud coexist.” Ben Farmer Realty Co. v. Woodard, 212 Ga. App. 74, 74

(1994) (emphasis added). Accordingly, Defendants’ contention that Bay Point

waived its right to assert a fraud claim by affirming the Loan Agreement fails as a

matter of law.4

      C.     The Loan Agreement’s Merger Clause Does Not Bar Bay Point’s
             Fraud Claim.


4
  To be sure, by electing to affirm a fraud-induced contract, a party may waive the
right to seek rescission of the contract itself. See, e.g., Denim N. Am. Holdings,
LLC v. Swift Textiles, LLC, 532 F. App'x 853, 860 (11th Cir. 2013) (holding that
“[w]hen [the plaintiff] relied on the agreement to demand and accept the capital
contribution in 2009, it waived its right to rescission.” (emphasis added).) Bay
Point does not seek rescission of the Loan Agreement. As such, Defendants’
waiver argument is irrelevant.



                                        -4-
      Defendants argue that Bay Point cannot allege actionable fraud because the

Loan Agreement “has two merger clauses that preclude reliance on pre-agreement

representations.” (Dkt. 34 at 8, 10.) But even if the merger clause precluded Bay

Point’s reliance upon Defendants’ pre-contract misrepresentations—a point which

Bay Point does not concede—it does not preclude Bay Point’s reliance on

Defendants’ misrepresentations (1) in the Loan Agreement itself; (2) in documents

expressly incorporated into the Loan Agreement by reference; and (3) made after

the effective date of the Loan Agreement. See, e.g., Authentic Architectural

Millworks, Inc. v. SCM Grp. USA, Inc., 262 Ga. App. 826, 828 (2003) (holding

that, if a plaintiff “relied upon misrepresentations in the contract itself, no alleged

merger clause can bar its fraud and misrepresentation claims”); Conway v.

Romarion, 252 Ga. App. 528, 532 (2001) (finding that, “to the extent that the

[plaintiffs] assert that the disclosure statement, which was incorporated into the

parties’ agreement . . . is fraudulent, such a claim would not be barred by the

merger clause”); TMX Fin., LLC v. Goldsmith, 352 Ga. App. 190, 206 (2019),

reconsideration denied (Oct. 10, 2019), cert. denied (May 4, 2020) (holding that

“the merger clause would not apply to new misrepresentations . . . made by [the

defendant] after execution of the Restructuring Agreement”).




                                         -5-
      First, Bay Point’s Amended Complaint contains specific factual allegations

that Defendants made misrepresentations in the Loan Agreement itself. As just

one example, Bay Point alleges that Defendants represented in both Sections 4.1

and 5.8 of the Loan Agreement that they were providing Bay Point with a valid,

first priority security interest in the Collateral, as defined in the Loan Agreement

(Am. Compl. (Dkt. 31) at ¶¶ 51-52.) Bay Point also alleges that Defendants

fabricated several debt subordination and/or standby creditor’s agreements, thereby

allegedly preventing Defendants from conveying a valid, first priority security

interest in the Collateral and rendering these representations in the Loan

Agreement false at the time they were made (Id. at ¶ 208.)           Because these

misrepresentations were made in the Loan Agreement, the merger clause is

ineffective to bar reliance thereupon.

      Second, Bay Point’s Amended Complaint contains specific factual

allegations that Defendants made misrepresentations in documents incorporated

into the Loan Agreement by reference. See Bowman v. Walnut Mountain Prop.

Owners Ass'n, Inc., 251 Ga. App. 91, 95 (2001) (Under Georgia law, a contract

“may also incorporate by reference . . . other documents . . . so that such

documents are treated as if a part of the document making the reference.”). For

instance, the Amended Complaint alleges that the Loan Agreement expressly




                                         -6-
references Defendants’ License Agreements with Big Media Holdings and Screen

Media Ventures, which were to serve as “Specified Collateral.” (Am. Compl.

(Dkt. 31) at ¶ 49, Ex. E at 7.) Bay Point also alleges that both License Agreements

are fraudulent. (Id. at ¶¶ 127-138, 208-209, 214.) These allegedly fraudulent

documents, incorporated into the Loan Agreement by reference, are likewise not

subject to the merger clause.

      Finally, the Amended Complaint contains detailed factual allegations

regarding Defendants’ misrepresentations after the parties entered into the Loan

Agreement, thus rendering the merger clause irrelevant. For example, Bay Point

alleges that, after the parties entered the Loan Agreement, Defendants sent Bay

Point falsified ACH and wire transfer confirmations, which Bay Point relied upon

in deciding to forbear from foreclosing on the Loan. (Am. Compl. (Dkt. 31) at ¶¶

110-126, 170, 208, 211-212, 214.)

II.   Conclusion

      For the reasons stated above, Defendants’ focus on Bay Point’s fraud claim,

rather than its RICO claims, is fatal to their subject matter jurisdiction argument.

But even if that was not so, Bay Point did not “waive” its fraud claim by affirming

the Loan Agreement. Nor does the Loan Agreement’s merger clause bar Bay

Point’s fraud claim. Accordingly, the Amended Complaint adequately alleges a




                                        -7-
fraud claim—as well as independent RICO claims—and Defendants’ argument

that the Court lacks subject matter jurisdiction over this case should be rejected.

Dated:      March 29, 2021                 By: /s/ Alexandra S. Peurach
                                           Harris B. Winsberg (Bar No. 770892)
                                           harris.winsberg@troutman.com
                                           Alexandra S. Peurach (Bar No. 451333)
                                           alexandra.peurach@troutman.com
                                           Christopher J. Kelleher (Bar No. 937613)
                                           chris.kelleher@troutman.com
                                           TROUTMAN PEPPER
                                           HAMILTON SANDERS LLP
                                           Bank of America Plaza
                                           600 Peachtree Street NE
                                           Suite 3000
                                           Atlanta, GA 30308-2216
                                           Telephone:      404.885.3000
                                           Facsimile:      404.885.3900

                                           Attorneys for Plaintiff
                                           Bay Point Capital Partners II, LP




                                         -8-
                    LOCAL RULE 7.1D CERTIFICATION

        By signature below, counsel certifies that the foregoing document was

prepared in Times New Roman, 14-point font, in compliance with Local Rule

5.1C.

                                    /s/ Alexandra S. Peurach
                                    Alexandra S. Peurach (Bar No. 451333)




                                      -9-
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing was electronically filed

with the Clerk of Court using the CM/ECF system, which serves notification of

such filing to all CM/ECF participants.

      This 29th day of March, 2021.

                                      /s/ Alexandra S. Peurach
                                      Alexandra S. Peurach (Bar No. 451333)




                                          - 10 -
